Per curiam.
The Investigative Panel of the State Disciplinary Board found probable cause that Larry E. Blount violated Standards 4, 21, 22, 23, 44, 45, 61, 63, 65, and 68 (failure to respond) of Bar Rule 4-102 and, pursuant to Bar Rule 4-208.1, filed on January 27, 1993 a Notice of Discipline recommending that he be disbarred. Blount failed to file a timely Notice of Rejection and this court entered an order disbarring him on April 12, 1993.
Blount filed a timely motion for reconsideration claiming that he had a meritorious defense and that his failure to timely respond was due to a medical condition. Pursuant to the motion, on October 1, 1993 this court entered an order remanding the matter to the Investigative Panel, appointing a special master to hear evidence on certain issues and make findings, vacating temporarily the disbarment order, and suspending Blount from the practice of law until further order.
On March 4, 1994, Blount and the State Bar Counsel entered a stipulation as to certain impairment and a joint recommendation for readmission to the practice of law with certain limitations. The special master made his findings and recommendations consistent with the stipulation.
Having reviewed the record and considering all recommendations, this court finds that the facts of the case and the nature of the violations do not warrant disbarment, the most severe level of discipline. Rather, we conclude that an 18-month suspension from the practice of law is the appropriate discipline in this matter. Accordingly, our order of disbarment dated April 12, 1993 is vacated and Blount is suspended from the practice of law for 18 months nunc pro tunc to April 12, 1993.

Suspended.


All the Justices concur.